Citation Nr: 9907525	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of cold injury to the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1944, including a period as a prisoner of war from 
May 29, 1944, to June 25, 1944. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
1998, and a statement of the case was issued in August 1998.  
The veteran testified at a personal hearing at the RO in 
November 1998, and his substantive appeal was received that 
same month.  


FINDINGS OF FACT

1.  By rating decision in May 1984, a claim by the veteran of 
entitlement to service connection for frozen feet was denied; 
he initiated an appeal, but later withdrew his notice of 
disagreement. 

2.  Evidence received since the May 1984 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record includes a medical diagnosis of current 
residuals of cold injury to the feet, competent evidence of 
inservice incurrence, and medical evidence of a nexus to the 
veteran's period of active military service. 


CONCLUSIONS OF LAW

1.  The May 1984 rating decision which denied entitlement to 
service connection for residuals of frozen feet is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the May 1984 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for residuals of cold injury to the feet 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1998). 

3.  The veteran's claim of entitlement to service connection 
for residuals of cold injury to the feet is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals prior claims of 
entitlement to service connection for residuals of frozen 
feet.  It appears that the most recent rating decision (prior 
to the May 1998 rating decision from which the present appeal 
arises) was in May 1984.  The veteran initiated an appeal 
from the May 1984 rating decision, but later withdrew his 
notice of disagreement as to that issue.  The May 1984 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Third, if 
the claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the May 1984 rating decision.

Evidence received of record subsequent to the May 1984 rating 
decision includes testimony offered by the veteran, the report 
of a VA examination in December 1997 listing a diagnosis of 
organic residuals of frozen feet, and a July 13, 1998, letter 
from V.E.P. to the effect that he was in the same infantry 
regiment as the veteran and remembered comparing foot injuries 
with the veteran during the pertinent period in World War II.  
Mr. P. reported that the veteran's feet were swollen and 
discolored.  Mr. P. further stated that he himself suffered 
from frozen feet and that he was well aware what that 
condition looked like.  

The Board believes that the December 1997 VA examination 
report and the July 13, 1998, letter from V.E.P. are clearly 
not duplicative and are, in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In other words, the Board finds new and material evidence to 
reopen the veteran's claim. 

Next, the Board must consider whether the veteran's claim is 
well-grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Alternatively, a claim may be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The VA examination report of December 1997 includes a 
diagnosis of current disability, and the veteran's lay 
statements regarding an inservice injury are by themselves 
competent for well-grounded purposes.  Further, the Board 
believes that the report of the December 1997 VA examination 
adequately constitutes medical evidence of a nexus to service 
in that the examiner clearly acknowledged the history given by 
the veteran and rendered a diagnosis which in the context of 
the overall report must be read as suggesting a link to 
service.  The Board therefore finds the veteran's claim to be 
well-grounded.  38 U.S.C.A. § 5107(a). 


ORDER

New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for residuals of cold injury to the feet, and the veteran's 
claim for that benefit has been reopened.  The veteran's 
claim of entitlement to service connection for residuals of 
cold injury to the feet is well-grounded.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand portion of this decision. 


REMAND

It appears that the underlying basis for the RO's denial of 
the veteran's claim is that various medical examinations 
subsequent to service did not show residuals of frozen feet.  
However, whether or not residuals of cold injury would 
necessarily become manifest within a certain period of time 
after the injury would appear to be a medical question.

As noted earlier, once a claim is reopened and found to be 
well-grounded, the focus of review turns to the merits of the 
claim.  However, it must first be determined whether the duty 
to assist the veteran has been met.  Winters v. West, No. 97-
2180 (U.S. Vet. App. February 17, 1999).  In the present 
case, the Board is of the opinion that further development of 
the record is necessary in order to ensure that the statutory 
duty to assist the veteran has been met.

Therefore, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
comprehensive VA examination by an 
appropriate specialist to ascertain 
whether or not the veteran suffers from 
any residuals of cold injury to the feet 
and, if so, whether it is as least as 
likely as not that such current residuals 
are related to the cold injury which the 
veteran reports having suffered during 
World War II.  All indicated special 
tests and studies should be accomplished, 
and it is imperative that the claims file 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should clearly 
set forth a detailed rationale based on 
the results of his or her examination of 
the veteran and his or her review of the 
veteran's claims file.  

2.  After completion of the above and any 
additional development of the record 
deemed necessary by the RO, the RO should 
undertake a de novo review the expanded 
record and determine whether the 
veteran's claim can be granted.  In 
reviewing the veteran's claim, the 
provisions of all applicable laws and 
regulations (including 38 U.S.C.A. 
§ 1154(b) (West 1991)) should be 
considered and discussed.  

3.  If the RO's determination remains 
adverse to the veteran, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran is free to submit additional evidence in support of 
his claim. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



- 3 -





